DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,903,450 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a first inorganic insulation layer covering the second electrode; an organic insulation layer provided on the first inorganic insulation layer; and a second inorganic insulation layer provided on the organic insulation layer, wherein the plurality of first electrodes are arranged along a first direction and a second direction intersecting the first direction, the second inorganic insulation layer has a first region and a second region, a volume density of the second region is higher than a volume 
Regarding Claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a first inorganic insulation layer covering the second electrode; an organic insulation layer provided on the first inorganic insulation layer; and a silicon nitride layer provided on the organic insulation layer, wherein the plurality of first electrodes are arranged along a first direction and a second direction intersecting the first direction, the silicon nitride layer has a first region and a second region, a volume density of the second region is higher than a volume density of the first region in combination with all of the limitations of Claim 6.
Regarding Claim 11, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a first inorganic insulation layer covering the second electrode; an organic insulation layer provided on the first inorganic insulation layer; and a second inorganic insulation layer provided on the organic insulation layer, wherein the plurality of first electrodes are arranged along a first direction and a second direction intersecting the first direction, the second inorganic insulation layer has a first region and a second region, a volume density of the second region is higher than a volume density of the first region, and the first region and the second region are adjacently arranged in combination with all of the limitations of Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896